Title: To James Madison from Charles Pinckney, 8 July 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
July 8: 1802 In Madrid
Since closing my Dispatches by Mr Gibson this morning, I have recieved a letter from Commodore Morris commanding our Ships in the Mediterranean informing me of the Arrival of Mr Simpson at Gibraltar with the intelligence of the Emperor of Morocco having declared War against the United States. No doubt Commodore Morris has taken the first opportunity to communicate this to you, but lest an accident might happen to his dispatches I hasten to do the same & have directed circular letters to be Written to all our Consuls in Spain, & Italy & Portugal for the information of our Merchants & masters of Vessels. The Commodore does not mention to me the cause of the War, but I am afraid from this, it is more than probable we shall be engaged in War with the whole of the Barbary Powers & be obliged to keep a stronger Squadron in the Mediterranean. With regard & respect & my best wishes I remain dear Sir Yours Truly
Charles Pinckney
P S I have just recieved a Visit from one of the foreign Envargado de Negotion. here & from his conversation with me I find that the Swedes & Danes & many other nations have numerous claims on this Government similar to our own for captures by the french equipped in Spanish Ports & Vessels condemned therein & that they are merely waiting to see the issue of our negotiations. This I told you before was one of the causes which increased the difficulty of our Negotiation for this class of our claims, but I did not know before that the claims of other Nations were to the extent I now find they are. The moment I make any arrangement with the Government here, the others will produce their claims. Mr Cevallos knows this & it is one of the reasons which makes the adjustment of the french spoliations a Question of such magnitude that Spain with all her resources would find it very difficult to meet them, for the greatest part of the claims of other nations are for Violations of the Spanish Territory by the French Privateers equipped in Spanish Ports.
I sent yesterday to Mr Cevallos the draft of another Convention for his Signature & a request to him to know his ultimate determination. This is the third I have sent him.
 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). Marked “(Duplicate).” Docketed by Brent as received 3 Oct.



   
   In JM’s absence from Washington, Brent wrote to inform Pinckney that two U.S. frigates were about to leave for the Mediterranean Sea, to which he added that “it is very much to be hoped that this reinforcement will prove an effective aid to the force already in that sea” (Brent to Pinckney, 6 Oct. 1802 [DNA: RG 59, IM, vol. 1]).


